Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (K395) Offering Period: March 4, 2014– March 26, 2014 5 Year Buffered Accelerated Return Equity Securities (BARES) Linked to the Dow Jones Industrial Average ® Index Product Summary • 5 year Buffered Accelerated Return Equity Securities (BARES) linked to the performance of the Dow Jones Industrial Average ® Index. • If the Final Level is equal to or greater than the Initial Level, then you will be entitled to receive the greater of the Fixed Payment Percentage and the uncapped participation in the appreciation of the Underlying. • If the Final Level is less than the Initial Level by not more than the Buffer Amount, then you will be entitled to receive the principal amount at maturity. • If the Final Level is less than the Initial Level by more than the Buffer Amount, then you will be exposed to any depreciation in the Underlying beyond the Buffer Amount. • Any payment on the securities is subject to our ability to pay our obligations as they become due. • Credit Suisse currently estimates that the value of the securities on the Trade Date will be less than the price you pay for the securities, reflecting the deduction of underwriting discounts and commissions and other costs creating and marketing the securities. Terms Issuer: Credit Suisse AG (“Credit Suisse”), acting through one of its branches Trade Date: Expected to be March 27, 2014 Settlement Date: Expected to be March 31, 2014 Underlying: The Dow Jones Industrial Average ® Index. Fixed Payment Percentage*: Expected to be between 15% and 20%. Redemption Amount: Principal Amount x (1 + Underlying Return). Underlying Return: If (a) the Final Level is equal to or greater than the Initial Level, then the greater of (i) Fixed Payment Percentage and (ii) [(Final Level – Initial Level)/Initial Level]; (b) the Final Level is less than the Initial Level by not more than the Buffer Amount, then: zero; (c) the Final Level is less than the Initial Level by more than the Buffer Amount, then: [(Final Level – Initial Level) / Initial Level] + Buffer Amount. Buffer Amount: 20% Initial Level: The closing level on the Trade Date. Final Level: The closing level on the Valuation Date. Valuation Date: March 27, 2019 Maturity Date: March 29, 2019 CUSIP: 22547QK70 *To be determined on the Trade Date. Benefits • If the Final Level is greater than the Initial Level, you will be entitled to receive the greater of the Fixed Payment Percentage and the uncapped participation in the appreciation of the Underlying. • Reduced downside risk due to a Buffer Amount of 20%. Hypothetical Returns at Maturity Percentage Change from Initial Level to Final Level of the Underlying Underlying Return (1)(2) Redemption Amount per $1,000 Principal Amount (1)(2) 50% 50.0% $1,500 40% 40.0% $1,400 30% 30.0% $1,300 20% 20.0% $1,200 10% 17.5% $1,175 0% 17.5% $1,175 -10% 0.0% $1,000 -20% 0.0% $1,000 -30% -10.0% $900 -40% -20.0% $800 -50% -30.0% $700 Assumes a Fixed Payment Percentage of 17.5%* (the midpoint of the expected range). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to you. The numbers appearing in the table have been rounded for ease of analysis. Certain Product Risks • Your investment may result in a loss of up to 80% of the principal amount. The Redemption Amount will be less than the principal amount if the Final Level is less than the Initial Level by more than the Buffer Amount.
